United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                               _____________

                                No. 97-3927
                               _____________

Kimberly C. Sutton,                  *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Kenneth S. Apfel, Commissioner       *
of Social Security,                  *     [UNPUBLISHED]
                                     *
             Appellee.               *
                               _____________

                              Submitted: March 10, 1998
                                  Filed: October 13, 1998
                               _____________

Before BOWMAN,1 FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         _____________

PER CURIAM.




      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
       Kimberly C. Sutton appeals the district court's2 order, granting summary judgment
to the Commissioner and affirming the Commissioner's decision to deny Sutton
disability insurance benefits and supplemental security income. We affirm.

        Sutton applied for social security disability and supplemental security income
benefits, alleging a disability onset date of February 21, 1994,3 based upon recurring
blood clots in her leg, impaired eyesight, and high blood pressure.4 Following a hearing,
the Commissioner's administrative law judge (ALJ) denied Sutton's application, finding
that, although Sutton suffers from obesity and a history of recurrent venous thrombosis
that is accompanied by leg pain and edema, she fails to meet or equal any of the
disabling impairments on the Commissioner's Listing of Impairments, in particular 20
C.F.R. Pt. 404, Subpt. P., App. 1, Listing 9.09(D) (1998).5 The ALJ further found that
Sutton's subjective complaints of pain were not credible. Although the ALJ concluded
that Sutton could not perform her past relevant work as a nurse's aide or certified
medical aide, the ALJ decided that she still possessed the residual functional capacity
to perform light exertion and sedentary jobs in the national economy. The
Commissioner's Appeals Council denied Sutton's request for review,


      2
       The HONORABLE DAVID D. NOCE, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      3
       At the hearing before the administrative law judge, Sutton modified her alleged
onset date to August 19, 1993.
      4
       In addition, Sutton more specifically alleged that she suffered from phlebitis and
thrombophlebitis (primarily in her left leg); edema (in her left leg and left ankle);
obesity (Sutton is 5'4'' tall and weighs 260 pounds); hyperlipidemia; and menstrual
problems.
      5
        To meet or equal a disabling impairment under section 9.09(D), the claimant
must have "[w]eight equal to or greater than [258 pounds, for Sutton's height of 5'4'',]
. . . and . . . [c]hronic venous insufficiency with superficial varicosities in a lower
extremity with pain on weight bearing and persistent edema." 20 C.F.R. Pt. 404, Subpt.
P., App. 1 § 9.09(D).

                                          -2-
and Sutton sought judicial review. The district court granted summary judgment in
favor of the Commissioner, concluding that substantial evidence on the record as a
whole supported the ALJ's decision. Sutton appeals.

       We review the Commissioner's denial of benefits to determine whether substantial
evidence on the record as a whole supports the Commissioner's decision. See Kisling
v. Chater, 105 F.3d 1255, 1257 (8th Cir. 1997). "Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the Commissioner's decision." See Briggs v. Callahan, 139 F.3d 606, 608 (8th
Cir. 1998). However, we must consider evidence that detracts from the Commissioner's
decision as well as evidence that supports it. See id. "We may not reverse the
Commissioner merely because substantial evidence would have supported the opposite
conclusion." Id.

       For reversal, Sutton argues that (1) neither the ALJ nor the district court properly
applied disability listing 9.09(D) to her medical evidence which supports a finding of
disability based on her obesity and the listed impairment of chronic venous
insufficiency; and (2) the ALJ's decision that Sutton can work was not substantially
supported by the record.

       We have carefully reviewed the record and the parties' arguments on appeal.
Upon review of the record, we find no merit to Sutton's argument that the ALJ and the
district court failed to properly apply § 9.09(D) to her medical evidence. The ALJ
found that Sutton met the listing's weight requirement but concluded that, despite her
history of recurrent venous thrombosis, she did not suffer from chronic venous
insufficiency. As such, both the ALJ and the district court performed the proper
analysis under § 9.09(D), and we find that substantial evidence supports the conclusion
that Sutton does not meet the listing's requirement of chronic venous insufficiency.
Moreover, substantial evidence on the record as a whole supports the ALJ's
determination that Sutton's subjective complaints of pain are not credible and that she


                                           -3-
has the residual functional capacity to perform light exertion and sedentary jobs.
Accordingly, we affirm the judgment of the district court for the reasons set forth in its
thorough and well-reasoned memorandum opinion dated October 3, 1997.

      The order of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-